DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 29-48 were pending and were rejected in the previous office action. Claims 29-33, 35-40, and 42-47 were amended. Claims 41 and 48 were canceled. Claims 29-40 and 42-47 remain pending and are examined in this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application AU2017903535 filed in Australia on 09/01/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Response to Arguments
Claim Objections:
Claims 29 and 42 were objected to in the previous office action. Applicant’s amendments to claims 29 and 42 overcome the previous objections which are now withdrawn. 
Claim Interpretation under § 112(f): 
Applicant argues that claim 42 has been amended such that the claim no longer invokes § 112(f). However, the examiner respectfully disagrees as claim 42 still recites “a receiver configured to be in data communication with a communication network and configured to receive, from a customer device via the communication network, a customer request…” 
In particular, the claim still recites a generic placeholder (i.e. a receiver) coupled with functional language (i.e. to receive…a customer request) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. While applicant has amended the limitations to specify that the receiver it configured to be in data communication with a communication network…the amendments fail to provide sufficient structure of the receiver itself.  See TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure.") (MPEP 2181). In the instant application, the claims do not recite sufficient structure of the receiver itself. 
Therefore the § 112(f) interpretation of this limitation in claims 42 and 47 is maintained in this office action. 

35 USC § 101: 
Applicant’s arguments with respect to the previous § 101 rejection of claims 29-48 (pgs. 8-9 of remarks filed 11/11/2022) have been fully considered but they are not persuasive. 
Applicant argues generally that the amended claims do not recite any concept that falls within the enumerated subject matter groupings. In particular, applicant argues that the claims as amended now recite transmission of data between the platform, application server, customer devices, and vendor devices, and actions of the application server responsive to receiving such communications (e.g. transmission of a customer request to a vendor device which triggers operation of a timer on the vendor device for responding to the customer request). 
However, the examiner respectfully disagrees that the claims do not contain any concepts that falls under the enumerated subject matter groupings. Independent claims 29 and 42 recite limitations that clearly contain concepts relating to commercial interactions (i.e. matching customer requests to suitable vendor offers and managing the provision and acceptance of offers by customers) and managing interactions between customers and vendors and thus fall under the “certain methods of organizing human activity” grouping of abstract ideas. Therefore, the examiner maintains that the claims recite limitations containing abstract ideas. Furthermore, while the claims recite transmitting communications between the various computer devices in the claims, such transmissions amount to nothing more than operations of these computers in their ordinary capacity (i.e. receiving or transmitting data) to carry out the abstract idea. As per MPEP 2106.05(f)(2), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea…does not integrate a judicial exception into a practical application or provide significantly more.” Such limitations are considered mere instructions to apply an exception on computers. In addition, starting a timer for responding to the customer request (i.e. a time limit) in response to receiving a summary of the customer request simply further describes the abstract idea itself (although carried out on generic devices). The fact that the timer and customer request information is provided on the vendor device does not indicate anything more than an attempt to carry out the abstract idea on the various generic computer devices (i.e. application platform server, vendor device, customer device, database, communication network) – and at best links the performance of the abstract idea to a particular technological environment. 
Applicant further argues that even if the claims are found to recite an abstract idea, they integrate the alleged abstract idea into a practical application. However, applicant’s arguments are not persuasive as applicant does not provide any particular reasoning as to why the claims integrate an abstract idea into a practical application under Step 2A Prong Two. The claims do not recite limitations that would indicate that the claims integrate the abstract idea into a practical application under MPEP 2106.04(d), such as a technological improvement, improvement to the functioning of a computer, or application of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Therefore, the § 101 rejection of the remaining claims 29-40 and 42-47 is maintained and updated below based on applicant’s amendments. Claims 41 and 48 are canceled. 
35 USC § 103:
Applicant’s arguments with respect to the previous § 103 rejection of claims 29-48 (pgs. 10-14 of remarks) have been fully considered and they are persuasive. Applicant’s amendments have overcome the prior art known the examiner for the reasons discussed in the section titled “Novelty/Non-Obviousness” below. Claims 41 and 48 are canceled. 

Claim Objections
Claims 29 and 42 are objected to because of the following informalities:   
Claim 29 recites “a timer on the vendor device for responding to the customer request” but appears it should recite “a timer on the at least one vendor device for responding to the customer request” for the purposes of clarity. Claim 42 is objected to for the same reasons. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a receiver…configured to receive…a customer request” of claim 42
“wherein the receiver receives at least one offer price from the at least one vendor” of claim 47
“a receiver” appears to be described in paras. [0035], [0044], and [0052] of applicant’s published specification (PG Pub. US 20200211042 A1)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-40 and 42-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Claims 29-40 recite “A method…” (i.e. a process); and Claims 42-47 recite “An apparatus…” (i.e. a machine/apparatus). These claims fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Claims 29 and 42 recite limitations for notifying a vendor of a customer request comprising: receiving a customer request for supply of a service which may be provided by any one of a plurality of vendors, each one of the plurality of vendors being a service supplier enabled to make an offer to supply a service subject of the customer request, the customer request including customer identification data, geolocation data, and at least one customer request criteria; responsive to receiving the customer request, retrieving customer information from a database based on the received customer identification data; identifying at least one vendor suitable for providing the customer request from the plurality of vendors based on one or more criterion of the customer request criteria, and relative location of the vendor to the customer geolocation data; retrieving vendor information for the at least one vendor from the database; for each of the at least one vendor calculating a vendor compatibility score using the vendor information retrieved from the database, the vendor compatibility score being dependent on the compatibility of the vendor to the customer request based on one or more customer criterion from the customer request, customer information, and vendor information; for at least one of the identified vendors generating an adaptive vendor pricing index based on the vendor compatibility scores, the customer request information and the retrieved customer information, which is used to determine an estimate of a probability of the vendor being selected to provide the customer request at each one of at least one customer request reference price; providing a summary of the customer request to each one of the at least one vendor, wherein the summary of the customer request, provided to at least one vendor, triggers a timer for responding to the customer request, and includes at least one customer request reference price, and the probability of the vendor being selected to provide the customer request at the customer request reference price; responsive to receiving one or more offers from the vendors, providing to the customer at least one offer price and vendor information relevant to the customer request; and responsive to receiving an acceptance of one offer from the customer, providing an indication of acceptance of the offer to the vendor of the accepted offer.  
The limitations of claims 29 and 42 above considered as a whole amount to processes for matching customer requests to suitable vendor offers and managing the provision and acceptance of offers by customers. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since all of the limitations above for determining the compatibility between a customer request with a customer reference price and vendors to determine a pricing index used for estimating a probability of each vendor of being selected to provide the server, and notifying a vendor of the customer request and customer reference price, notifying the customer of vendor offers, and notifying the vendors of customer acceptance cover commercial interactions such as contracts, sales activities or behaviors, and business relations (e.g. matching customer requests to vendors for a specific customer reference price and notifying at least one vendor of the customer request and their chances of being selected at the customer reference price, and managing offers/acceptance of the offers by the customer) and managing relationships or interactions between people (e.g. managing interactions between customers and vendors/service providers), the claims fall into the “certain methods of organizing human activity” category of abstract ideas.
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claims 29 and 42 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. matching customer requests to suitable vendor offers and managing the provision and acceptance of offers by customers) using generic computers/computer components (i.e. an application platform server, vendor devices, customer device, a database and a communication network of claim 29; and “an apparatus” comprising a receiver and an application platform server including a processor, a database, a transmitter and a communication network, vendor devices, and a customer device of claim 42). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” While the claims recite receiving/transmitting various communications (i.e. receiving a customer request, transmitting customer request data to vendor devices, receiving vendor offers, transmitting the vendor offers to customer devices, and receiving acceptance of an offer from the customer device) between the various computer devices (the application platform server, vendor devices, and customer device) in the claims, such data transmissions amount to nothing more than operations of these computers in their ordinary capacity (i.e. receiving or transmitting data) to carry out the abstract idea. As per MPEP 2106.05(f)(2), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea…does not integrate a judicial exception into a practical application or provide significantly more.” Such limitations are considered mere instructions to apply an exception on generically recited computers. Additionally, the fact that the timer and customer request information is provided on the vendor device does not indicate anything more than an attempt to carry out the abstract idea on the various generic computer devices (i.e. application platform server, vendor device, customer device, database, communication network) – and at best links the performance of the abstract idea to a particular technological environment. A similar determination applies the retrieving the customer or vendor information from a database, which to the extent a database is even a technical element as recited, is merely being used in the ordinary capacity of a database to store/retrieve data. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
Step 2B:
Claims 29 and 42 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, claims 29 and 42 recite mere instructions to apply the abstract idea (i.e. matching customer requests to suitable vendor offers and managing the provision and acceptance of offers by customers) using generic computers/computer components (i.e. an application platform server, vendor devices, customer device, a database and a communication network of claim 29; and “an apparatus” comprising a receiver and an application platform server including a processor, a database, a transmitter and a communication network, vendor devices, and a customer device of claim 42). The claims also recite various steps wherein these additional elements (i.e. application platform server, database, communication network of claim 29; and apparatus including receiver and processor, database, and communication network of claim 42) are used to receive and transmit data and store data. As discussed above, these limitations amount to the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea and do not provide significantly more. In addition, the step of starting a timer (i.e. a time limit for response) in response to the customer request does not add anything significant to the claims, as the act of setting a time limit for response to an offer is not a technical feature and operating the timer on a vendor device does not indicate anything more than an attempt to carry out the abstract idea on the various generic computer devices (i.e. application platform server, vendor device, customer device, database, communication network) – and at best links the performance of the abstract idea to a particular technological environment. Considering the additional elements and limitations as an ordered combination does not alter the analysis above. 
Dependent Claims 30-40 and 43-47: 
Dependent claims 30-40 and 43-47 recite further steps that describe the abstract idea above, including generating a customer score that is used for the adaptive pricing algorithm (claims 30/43), further describing the customer information (claim 31), further describing the vendor information (claim 32), determining real time market metrics (claims 33/44), describing the market metrics (claim 34), describing information used in the generation of the customer score (claim 35), describing information used in the determination of the vendor compatibility score (claim 36), further describing the generation of the vendor pricing index (claims 37/45), determining a suitable vendor (claims 38/46), further describing the probability of the vendor being selected (claim 39), and receiving an offer price (claims 40/47) - all of which still fall under the “certain methods of organizing human activity” abstract idea identified in the independent claims above. Dependent claims 43-47 in particular merely add these narrowing limitations to the abstract idea while reciting mere instructions to apply the abstract idea on a generic computer/computer components (i.e. the processor) and the use of generic computer components in their ordinary capacity receiving or transmit data (i.e. the receiver, and “a transmitter”), and do not integrate the abstract idea into a practical application or add significantly more. Dependent claims 30-40 do not recite any further additional elements for consideration, and the claims do not recite anything that integrates the judicial exception into a practical application or adds significantly more than the abstract idea.
Accordingly, claims 29-40 and 42-47 are ineligible under § 101. 

Novelty/Non-Obviousness
Claims 29-40 and 42-47 are novel and nonobvious over the prior art for the following reasons: 
Regarding independent claims 29 and 42, US 20140229258 A1 to Seriani (previously cited) teaches methods and a platform for customer to request and receive bids from transportation service providers, and to sort and/or arrange bids according to specified criteria (Seriani: ¶ 0017), including receiving a customer request for a service, e.g. transport (Seriani: ¶ 0030-0031, ¶ 0034) that is transmitted to a server over a communication network (Seriani: ¶ 0030-0031), the request including various fields for customer request criteria (Seriani: ¶ 0034) that can be auto filled in the request via retrieval from a database of registered customer information (Seriani: ¶ 0036); identifying eligible service providers that match the customer request based on provider credentials (Seriani: ¶ 0032); retrieving service provider information and credentials from a database with a listing of service providers (Seriani: ¶ 0037, ¶ 0039); determining service provider eligibility for the service request using a score derived based upon credential and service provider data (Seriani: ¶ 0039, ¶ 0037); generating pricing information for the service providers (Seriani: ¶ 0013, ¶ 0017, ¶0019, 0043) and determining that customers are selecting for both objective and subjective criteria, comprising an ideal bid price as well as optimal secondary factors relevant to the expected quality and likeability of the provider and his or her services (Seriani: ¶ 0019); and transmitting the customer request to eligible service providers via the communication network (Seriani: Fig. 2B, ¶ 0023, ¶ 0034 ¶ 0043); and transmitting to the customer at least one offer price and vendor information associated with the offer price (Seriani: Fig. 4 and  ¶ 0047 “Bids are received and parsed by the software 12 of the system, typically at the server level, and then they are grouped and sorted according to various criteria, after which they are transmitted to the requesting customer in an interactive display module 401 of the user's portable software 15, illustrated in FIG. 4”).
US 10963848 B1 to Anderson (previously cited) teaches a vendor compatibility score (Anderson: Col. 9: 36 – Col. 10: 10) for determining a subset of service providers at least based on a ranking of each service provider’s bid prices compared to the mean/median, i.e. pricing index (Anderson: Col. 10: 56-58; also alternatively see Col. 16: 47-55 list of providers with their bids), and basing a probability of the vendor being selected on the vendor scores (Anderson: Col. 14: 47-50 showing “The service match score is used to determine the ranking of the service provider in the candidate pool and it represents an estimation of the probability that the service provider will have the winning bid for the service request”). US 20090164383 A1 to Rothman (previously cited) teaches displaying the probability of a suggested price being accepted/resulting in a sale (Rothman: ¶ 0024-0026, ¶ 0028, and ¶ 0030/Fig. 3).
Newly cited references: US 20190355077 A1 to Ahmed teaches receiving a user request for a service, wherein the request includes a type of service required and, preferred service technician, date, time, and location; searching for service providers located within an area surrounding the user location in order to broadcast the request to the service providers for a particular period of time, and receive an acceptance from one of the service providers (Ahmed: Fig. 3 and ¶ 0081-0083). WO 2013095528 A1 to Bahnsen teaches, in response to a user request for a product or service, identifying a vendor/vendors that are proximate to the user’s location to provide the product/service (Bahnsen: ¶ 0081, ¶ 0094). WO 2012012427 A1 to Payan teaches that a user may submit a request for a good or service, vendors are provided with the request and an opportunity to respond, a list of nearby vendors are selected for presentation to the user, and the user may transmit acceptance of one of the vendors offers (Payan: ¶ 0009, ¶ 0033-0036; also see abstract). WO 2012159038 A2 to Krukowsky teaches that a buyer may submit a put or bid on an item to a vendor that includes price proposed by the buyer and may have an associated time limit (Krukowsky: ¶ 0020); and also teaches a vendor submitting an offer to the buyer with a time limit for reply (Krukowsky: ¶ 0026, ¶ 0039).
However, the teachings above still would not have rendered obvious the limitations, considered as a whole, for: the platform server calculating a vendor compatibility score using the vendor information retrieved from the database, the vendor compatibility score being dependent on the compatibility of the vendor to the customer request based on one or more customer request criterion from the customer request, customer information, and vendor information; for at least one of the identified vendors, generating an adaptive vendor pricing index based on the vendor compatibility scores, the customer request information and the retrieved customer information, which is used to determine an estimate of a probability of the vendor being selected to provide the customer request at each one of at least one customer request reference price; and, transmitting, by the platform server via the communication network, summary data of the customer request to the vendor device of each one of the at least one vendor via the communication network, wherein the summary data of the customer request, provided transmitted to at least one vendor device, triggers operation of a timer on the vendor device for responding to the customer request, and includes at least one customer request reference price, and the probability of the vendor being selected to provide the customer request at the customer request reference price. 
The other previously cited reference, US 20170200321 A1 to Hummel et al. (Hummel), does not cure the deficiencies of the references above. 
Therefore, independent claims 29 and 42 (and dependent claims 30-40 and 43-47 respectively) are novel and nonobvious over the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628